Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 4th day of March, 2005 by and among GlycoGenesys, Inc., a Nevada
corporation (the “Company”), and the “Investors” named in that certain Purchase
Agreement, dated March     , 2005, by and among the Company and the Investors
(the “Purchase Agreement”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Purchase Agreement.

 

The parties hereby agree as follows:

 

1. Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly Controls, is Controlled by, or is under common Control
with, such person.

 

“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.

 

“Control” means, with respect to a Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Delinquency Rate” shall mean (x) one percent (1%), if the event giving rise to
the payment of liquidated damages hereunder in which such rate is being applied
occurs within 270 calendar days after the Signing Date, otherwise (y) two
percent (2%).

 

“Holders” shall mean the Investors, the Placement Agent and any Affiliate or
permitted transferee thereof who is a subsequent holder of any Preferred Stock,
Warrants or Registrable Securities.

 

“Investors” shall mean the Investors identified in the Purchase Agreement.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” shall mean the shares of Common Stock issuable (i) upon
conversion or redemption of the Preferred Stock issued pursuant to the Purchase
Agreement, (ii) issuable upon conversion or redemption of the Preferred Stock
issued as payment-in-kind



--------------------------------------------------------------------------------

dividends on the Preferred Stock in accordance with the terms thereof, (iii)
upon the exercise of the Warrants (including the Placement Agent Warrants), and
(iv) with respect to or in exchange for Registrable Securities; provided, that,
a security shall cease to be a Registrable Security upon sale pursuant to a
Registration Statement.

 

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such Registration
Statement.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

2. Registration.

 

(a) Registration Statements.

 

(i) Promptly following the Closing of the purchase and sale of the Preferred
Stock contemplated by the Purchase Agreement (the “Closing Date”), but in no
event after the earlier of (x) five (5) Business Days after the Second Closing
Date and (y) the 45th calendar day after the First Closing Date (such earlier
date, the “Filing Deadline”), the Company shall prepare and file with the SEC
one Registration Statement on Form S-3 (or, if Form S-3 is not then available to
the Company, on such form of Registration Statement as is then available to
effect a registration for resale of the Registrable Securities) covering the
resale of all of the Registrable Securities without regard to any limitation on
the conversion of shares of Series D Preferred Stock or exercise of the Warrants
and assuming that all dividends payable on the Preferred Stock pursuant to the
term thereof shall be payment-in-kind dividends. Such Registration Statement
shall include the plan of distribution attached hereto as Exhibit A. Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Holders and their respective
counsel prior to its filing or other submission. If a Registration Statement
covering the Registrable Securities is not filed with the SEC on or prior to the
Filing Deadline, the Company will make pro rata payments to each Holder, as
liquidated damages and not as a penalty, in an amount equal to the product of
the then applicable Delinquency Rate and the aggregate amount invested by such
Holder for each 30-day period or pro rata for any portion thereof following the
date by which such Registration Statement should have been filed for which no
Registration Statement is filed with respect to the Registrable Securities. Such
payments shall be in partial compensation to the Holders, and shall not
constitute the Holders’ exclusive remedy for such events. Such payments shall be
made to each Holder in cash. The amounts payable as liquidated damages pursuant
to this paragraph shall be payable in lawful money of the United States, and

 

-2-



--------------------------------------------------------------------------------

amounts payable as liquidated damages shall be paid within five (5) Business
Days of the last day of each such 30-day period during which the Registration
Statement should have been filed for which no Registration Statement was filed
with respect to the Registrable Securities.

 

(ii) Additional Registrable Securities. Upon the written demand of the Requisite
Holders and upon any change in the “Series D Conversion Price” (as that term is
defined in the Certificate of Designations) or the number of “Warrant Shares”
(as that term is defined in the Warrants) purchasable under the Warrants such
that additional shares of Common Stock become issuable upon conversion of the
outstanding Series D Preferred Stock or exercise of such Warrants, the Company
shall prepare and file with the SEC one or more Registration Statements on Form
S-3 (or, if Form S-3 is not then available to the Company, on such form of
Registration Statement as is then available to effect a registration for resale
of such additional shares of Common Stock (the “Additional Shares”)) covering
the resale of the Additional Shares, but only to the extent the Additional
Shares are not at the time covered by an effective Registration Statement or
such shares cannot be added by pre-effective amendment to an existing
Registration Statement. Such Registration Statement shall include the plan of
distribution attached hereto as Exhibit A. Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Additional Shares. The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Holders and their counsel prior to its filing or other
submission. If a Registration Statement covering the Additional Shares is
required to be filed under this Section 2(a)(ii) and is not filed with the SEC
within twenty (20) days of the request of any Holder, the Company will make pro
rata payments to each Holder, as liquidated damages and not as a penalty, in an
amount equal to the product of the then applicable Delinquency Rate and the
aggregate amount invested by such Holder for each 30-day period or pro rata for
any portion thereof following the date by which such Registration Statement
should have been filed for which no Registration Statement is filed with respect
to the Additional Shares. The amounts payable as liquidated damages pursuant to
this paragraph shall be payable in lawful money of the United States, and
amounts payable as liquidated damages shall be paid within ten (10) Business
Days of the last day of each such 30-day period during which the Registration
Statement should have been filed for which no Registration Statement was filed
with respect to the Additional Shares.

 

(b) Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, counsel and accounting fees
and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws and listing fees, but excluding the fees
and disbursements of more than one law firm serving as counsel to the Holders,
and discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

 

(c) Effectiveness.

 

(i) The Company shall use its best efforts to have the Registration Statement
declared effective not later than the earlier to occur of (y) the 90th day
immediately

 

-3-



--------------------------------------------------------------------------------

following the First Closing Date (or the 120th day after the First Closing Date
in the event of an SEC review of the Registration Statement), or (z) five (5)
Business Days following the Company’s receipt of a no-review letter from the SEC
relating to the Registration Statement but in no event prior to a Covenant
Expiration Event; provided, however, if the Registration Statement is not
declared effective within the time period set forth above, the Company shall
continue to use its best efforts to have the Registration Statement declared
effective as soon as possible thereafter. If pursuant to the terms of the
Purchase Agreement, the Second Closing is not conducted, the Registrable
Securities related to the Second Closing shall be removed from the Registration
Statement. If (A) the Registration Statement has not been declared effective by
the earlier of (y) or (z) in the preceding sentence, or (B) after a Registration
Statement has been declared effective by the SEC, sales cannot be made pursuant
to such Registration Statement for any reason (including, without limitation, by
reason of a stop order, or the Company’s failure to update the Registration
Statement), but except as excused pursuant to subsection (ii) below, then the
Company will make pro rata payments to each Holder, as liquidated damages and
not as a penalty, in an amount equal to the product of the then applicable
Delinquency Rate and the aggregate amount invested by such Holder for each
30-day period or pro rata for any portion thereof following the date (1) by
which such Registration Statement should have been effective as described in (A)
above had the Company used its best efforts to have the Registration Statement
declared effective or (2) sales cannot be made pursuant to such Registration
Statement after it has been declared effective as described in (B) above (the
“Blackout Period”), for the first 270 days of such delay and 2% of the aggregate
amount invested by such Holder for each 30-day period (or pro rata portion
thereof) thereafter. Such payments shall be in partial compensation to the
Holders, and shall not constitute the Holders’ exclusive remedy for such events.
The Blackout Period shall terminate upon (x) the effectiveness of the
Registration Statement in the case of (A) above; and (y) the Registration
Statement again being available for sales by the Holders in the case of (B)
above. The amounts payable as liquidated damages pursuant to this paragraph
shall be payable in lawful money of the United States, and amounts payable as
liquidated damages shall be paid within five (5) Business Days of the last day
of each 30-day period following the commencement of the Blackout Period until
the termination of the Blackout Period.

 

(ii) For not more than fifteen (15) consecutive days or for a total of not more
than thirty (30) days in any twelve (12) month period, the Company may delay the
disclosure of material non-public information concerning the Company, by
suspending effectiveness of any registration contemplated by this Section 2, if
the disclosure of such material non-public information at the time is not, in
the good faith opinion of the Company, in the best interests of the Company (an
“Allowed Delay”); provided, that the Company shall promptly (a) notify the
Holders in writing of the existence of (but in no event, without the prior
written consent of a Holder, shall the Company disclose to such Holder any of
the facts or circumstances regarding) material non-public information giving
rise to an Allowed Delay, and (b) advise the Holders in writing to cease all
sales under the Registration Statement until the end of the Allowed Delay.

 

(d) Underwritten Offering. If any offering pursuant to a Registration Statement
filed pursuant to Section 2(a) hereof involves an underwritten offering, the
Company shall have the right to select an investment banker and manager to
administer the offering, which investment banker or manager shall be reasonably
satisfactory to the Requisite Holders.

 

-4-



--------------------------------------------------------------------------------

(e) Limits on Liquidated Damages. Notwithstanding the provisions of Sections
2(a)(i), 2(a)(ii) and 2(c)(i) above and Section 3(d) below, in no event shall
the amount of liquidated damages payable to a Holder by reason of a failure by
the Company to file a Registration Statement or cause such Registration
Statement to be declared or remain effective by the SEC or deliver an SEC
Effective Notice exceed 25% of the amount such Holder paid for its Preferred
Stock and Warrants. Nothing in this Section 2(e) shall limit a Holder’s right to
exercise any other rights or remedies available to such Holder in law or equity,
including without limitation seeking specific performance of the terms of this
Agreement.

 

3. Company Obligations. The Company will use its best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:

 

(a) use its best efforts to cause such Registration Statement to become
effective and to remain continuously effective for a period that will terminate
upon the earlier of (i) the date on which all Registrable Securities covered by
such Registration Statement, as amended from time to time, have been sold or
(ii) may be sold without volume restrictions pursuant to Rule 144(k) as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect addressed and acceptable to the Company’s transfer agent;

 

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the period specified in Section 3(a) and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all Registrable Securities;

 

(c) provide copies to and permit counsel to the Holders to review each
Registration Statement and all amendments and supplements thereto no fewer than
four (4) days prior to their filing with the SEC and not file any document to
which such counsel reasonably objects within three (3) days following receipt by
such counsel of such Registration Statement and/or amendments and supplements
thereto;

 

(d) furnish to the Holders (or their legal counsel) (i) promptly after the same
is prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than two (2) Business Days after the filing date, receipt
date or sending date, as the case may be), at least three (3) copies of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion thereof which contains
information for which the Company has sought confidential treatment); provided,
however, with respect to any (oral, written or electronic) notice from the SEC
declaring (or advising of) the effectiveness of any Registration Statement (an
“SEC Effective Notice”), the Company shall provide to the Holders and their
legal counsel written notice of the effectiveness of any such Registration
Statement on the same day that the Company receives such notice from the SEC,
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Holder may reasonably request in order to facilitate

 

-5-



--------------------------------------------------------------------------------

the disposition of the Registrable Securities owned by such Holder, which in any
event, shall not exceed five (5) Prospectuses. Delivery of all Prospectuses,
correspondence and other documents included in this Section 3(d) shall be deemed
completed if delivered via courier, via facsimile or email to Holder or its
legal counsel. If the Company shall fail to notify the Holders (or their legal
counsel) on the same day as the Company’s receipt of such SEC Effective Notice,
the Company will make pro rata payments to each Holder, as liquidated damages
and not as a penalty, in an amount equal to the product of the then applicable
Delinquency Rate and the aggregate amount invested by such Holder for each
30-day period or pro rata for any portion thereof following the date by which
such SEC Effective Notice should have been delivered to such Holder;

 

(e) in the event the Company selects an underwriter for the offering, the
Company shall enter into and perform its reasonable obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter of such offering;

 

(f) if required by the underwriter, the Company shall furnish, on the effective
date of the Registration Statement (i) an opinion, dated as of such date, from
independent legal counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the underwriter and the Holders
and (ii) a letter, dated such date, from the Company’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriter and the Holders;

 

(g) use its reasonable best efforts to prevent the issuance of any stop order or
other suspension of effectiveness and, if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;

 

(h) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the Holders and their
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions reasonably requested by the Holders and do any and all other
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement;

 

(i) cause all Registrable Securities covered by a Registration Statement to be
listed on each securities exchange, interdealer quotation system or other market
on which similar securities issued by the Company are then listed; and

 

(j) immediately notify the Holders, at any time when a Prospectus relating to
the Registrable Securities is required to be delivered under the 1933 Act, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and at the request

 

-6-



--------------------------------------------------------------------------------

of any such Holder, promptly prepare and furnish to such Holder a reasonable
number of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing; and

 

(k) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC under the 1933 Act and the 1934 Act and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder;

 

4. Due Diligence Review; Information. The Company shall make available, during
normal business hours, for inspection and review by the Holders, advisors to and
representatives of the Holders (who may or may not be Affiliated with the
Holders), and any underwriter participating in any disposition of Common Stock
on behalf of the Holders pursuant to a Registration Statement or amendments or
supplements thereto or any blue sky, NASD or other filing, all financial and
other records, all filings with the SEC, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Holders or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to the filing and effectiveness of the Registration Statement for the sole
purpose of enabling the Holders and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
due diligence with respect to the Company and the accuracy of such Registration
Statement.

 

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Holders, or to advisors to or representatives of the Holders,
unless prior to disclosure of such information the Company identifies such
information as being material nonpublic information and provides the Holders,
such advisors and representatives with the opportunity to accept or refuse to
accept such material nonpublic information for review.

 

5. Obligations of the Holders.

 

(a) Each Holder shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least ten (10) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Holder of the information the Company requires from such Holder if such
Holder elects to have any of the Registrable Securities included in the
Registration Statement provided however that if the SEC reviews the Registration
Statement and requires further information regarding a Holder, the Registrable
Securities held by it or the intended method of distribution of the Registrable
Securities, the Company shall notify the Holder thereof as soon as reasonably
practical. A Holder shall provide such information to the Company at least seven
(7) Business Days prior to the first anticipated filing date of such
Registration Statement if such Holder elects to have any of the Registrable
Securities included in the Registration Statement.

 

-7-



--------------------------------------------------------------------------------

(b) Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

(c) In the event the Company, at the request of the Holders, determines to
engage the services of an underwriter, each such Holder agrees to enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and take such other
actions as are reasonably required in order to expedite or facilitate the
dispositions of the Registrable Securities.

 

(d) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event described in Section 2 or 3 hereof rendering a
Registration Statement no longer effective, such Holder will immediately
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities, until the Holder’s receipt of
copies of the supplemented or amended Prospectus filed with the SEC and declared
effective and, if so directed by the Company, the Holder shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Holder’s possession of the
Prospectus covering the Registrable Securities current at the time of receipt of
such notice.

 

(e) No Holder may participate in any third party underwritten registration
hereunder unless it (i) agrees to sell the Registrable Securities on the basis
provided in any underwriting arrangements in usual and customary form entered
into by the Company, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (iii) agrees to
pay its pro rata share of all underwriting discounts and commissions.
Notwithstanding the foregoing, no Holder shall be required to make any
representations to such underwriter, other than those with respect to itself and
the Registrable Securities owned by it, including its right to sell the
Registrable Securities, and any indemnification in favor of the underwriter by
the Holders shall be several and not joint and limited in the case of any
Holder, to the net proceeds received by such Holder from the sale of its
Registrable Securities. The scope of any such indemnification in favor of an
underwriter shall be limited to the same extent as the indemnity provided in
Section 6(b) hereof.

 

6. Indemnification.

 

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Holder and their respective Affiliates, officers, directors, members,
employees and agents, successors and assigns, against any losses, claims,
damages or liabilities, joint or several, to which such Holder, Affiliate,
officer, director, member, employee, agent, successor or assign may become
subject under the 1933 Act or otherwise, insofar as such losses,

 

-8-



--------------------------------------------------------------------------------

claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon: (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for blue sky compliance or based upon written information furnished
by the Company filed in any state or other jurisdiction in order to qualify any
or all of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company, or its directors, officers, employees or
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its directors, officers, employees or agents and relating to
action or inaction required of the Company or any of them in connection with
such registration; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on a Holder’s behalf
(the undertaking of any underwriter chosen by the Company being attributed to
the Company) and will reimburse such Holder, and each such officer, director or
member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
conformity with information furnished in writing by such Holder or any such
controlling person for use in such Registration Statement or Prospectus.

 

(b) Indemnification by the Holders. In connection with any Registration
Statement pursuant to the terms of this Agreement, each Holder agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its Subsidiaries and its and their respective directors,
officers, employees, shareholders and each person who controls the Company
against any losses, claims, damages, liabilities and expenses (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Holder to the Company
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of a Holder be greater in
amount than the aggregate dollar amount of the proceeds received by such Holder
upon the sale of the Registrable Securities included in the Registration
Statement giving rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of

 

-9-



--------------------------------------------------------------------------------

such counsel shall be at the expense of such person unless (a) the indemnifying
party has agreed to pay such fees or expenses, or (b) the indemnifying party
shall have failed to assume the defense of such claim and employ counsel
reasonably satisfactory to such person or (c) in the reasonable judgment of any
such person, based upon advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it completely harmless, other than as expressly specified
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a Holder be greater in amount than
the aggregate dollar amount of the proceeds received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

7. Miscellaneous.

 

(a) Amendments and Waivers. This Agreement shall not be amended except by a
writing signed by (i) the Company and (ii) the Requisite Holders. The Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company shall have obtained the
written consent to such amendment, action or omission to act, of the Requisite
Holders.

 

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 8.4 of the Purchase Agreement.

 

(c) Assignments and Transfers by Holders. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holders and their respective
successors and assigns. A Holder may transfer or assign, in whole or from time
to time in part, to one or more Persons its rights hereunder in connection with
the transfer of Registrable Securities by such Holder to such Person, provided,
that, such Person agrees to be bound by the

 

-10-



--------------------------------------------------------------------------------

terms and conditions of this Agreement, and such Holder complies with all
applicable laws thereto and provides written notice of assignment to the Company
promptly after such assignment is effected.

 

(d) Assignments and Transfers by the Company. This Agreement shall not be
assigned by the Company without the prior written consent of the Requisite
Holders, except that without the prior written consent of the Requisite Holders,
but after notice duly given, the Company shall assign its rights and delegate
its duties hereunder to any successor-in-interest corporation, and such
successor-in-interest shall assume such rights and duties, in the event of a
merger or consolidation of the Company with or into another corporation or the
sale of all or substantially all of the Company’s assets.

 

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

-11-



--------------------------------------------------------------------------------

(k) Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. THE COMPANY
AND EACH OF THE HOLDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Pages Follow]

 

-12-



--------------------------------------------------------------------------------

[Company Signature Page to Registration Rights Agreement]

 

IN WITNESS WHEREOF, the Company has executed this Agreement or caused its duly
authorized officer to execute this Agreement as of the date first above written.

 

The Company:   GLYCOGENESYS, INC.     By:  

/s/    John W. Burns

--------------------------------------------------------------------------------

    Name:   John W. Burns     Title:   Senior Vice President and Chief Financial
Officer

 

-13-



--------------------------------------------------------------------------------

[Holder Signature Page to Registration Rights Agreement]

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement or caused its
duly authorized officers to execute this Agreement as of the date first above
written.

 

IF AN INDIVIDUAL:  

IF A CORPORATION, PARTNERSHIP,

  TRUST, ESTATE OR OTHER ENTITY:

--------------------------------------------------------------------------------

    (Signature)            

--------------------------------------------------------------------------------

    Print name of entity

--------------------------------------------------------------------------------

    (Printed Name)   By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

Address:   Address:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

-14-



--------------------------------------------------------------------------------

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the

 

-15-



--------------------------------------------------------------------------------

list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

-16-



--------------------------------------------------------------------------------

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act.

 

-17-